Citation Nr: 1828158	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-39 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a finding of eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to November 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board observes that after the Veteran's application for education benefits was denied in the August 2011 administrative decision, she did not file a notice of disagreement (NOD) within one year, and instead, filed a new application for benefits in August 2014.  Nevertheless, the Board agrees with the RO's determination that the August 2011 administrative decision was not final because the Veteran was not given notice of her appellate rights.  Therefore, the Veteran's August 2014 application for educational benefits will be construed as a timely NOD to the RO's August 2011 administrative decision.  

The Board notes that the Veteran was scheduled to testify via videoconference before a Veterans Law Judge in February 2017.  However, the Veteran failed to attend the hearing without good cause.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2017).


FINDINGS OF FACT

1.  The Veteran served on active duty for more than 30 continuous days and received a discharge of under honorable conditions.

2.  The Veteran was discharged from service due to a service-connected disability.


CONCLUSION OF LAW

The criteria for eligibility for VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have been met.  38 U.S.C. § 3311 (2012); 38 C.F.R. § 21.9520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks basic eligibility for educational assistance under the Post-9/11 GI Bill. 

VA regulations provide that an individual may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if she satisfies certain requirements.  One of those requirements is that the individual serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b) (2017).  

Based upon a review of the evidence, the Board determines that the evidence is at least in equipoise that the Veteran meets the eligibility requirements under 38 C.F.R. § 21.9520(b) for educational assistance under the Post-9/11 GI Bill.  

A review of the Veteran's DD-214, Certificate of Release or Discharge from Active Duty, shows that the Veteran served on active duty from June to November 2008 and was discharged under honorable conditions.  

Next, the Board finds that there is sufficient evidence to show that her service discharge was the result of a service-connected disability.  Specifically, the service treatment records reflect that the Veteran was treated on an ongoing basis for left knee pain throughout active service.  She has also been in receipt of disability benefits for her left knee disorder since November 11, 2008 (the first day after her date of separation).  Importantly, the credible statements from the Veteran in conjunction with the post-service medical evidence, including from the July 2009 VA examiner, reflect that she was unable to complete her inactive duty for training prior to discharge from active service.  Moreover, the Board observes that upon discharge, the Veteran immediately received "line of duty benefits" for her knee injury that occurred during active service.  

Similarly, the findings from a subsequent Medical Board investigation reflect that the Veteran's in-service knee injury prevented her from performing her remaining service obligations.  In September 2010, the Physical Evaluation Board confirmed the findings from the Medical Board and recommended that she be "separated from Active Duty" due to her service-connected left knee disability.  The Veteran was honorably discharged from the Reserves in November 2010 due to her knee disorder.  

In arriving at this conclusion, the Board acknowledges that the actual "narrative reason for separation" on the Veteran's DD-214 is "completion of required active service."  Nevertheless, as discussed, the evidence clearly indicates that the Veteran was discharged from her remaining military service obligation due to a service-connected disorder that occurred during active duty.  Alternatively, the Board notes that VA also has the authority to determine that the character of the Veteran's active service discharge was due to a service-connected disability, even though it was not specifically recognized as such by the service department at that time.  Here, the pertinent statute, 38 U.S.C. § 3311(b), and its implementing regulation, 38 C.F.R. § 21.9520(b), both require that the discharge be due to a service-connected disability.  However, neither provision explicitly mandates that the determination that the Veteran's discharge was due to a service-connected disability be made by the service department.  Moreover, VA has jurisdictional authority to determine the eligibility requirements for applicants seeking benefits under its own entitlement programs.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §3.303 (2017).  In that regard, it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case, and when after careful consideration of all procurable and assembled data a reasonable doubt arises, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).  The Board has been mindful of these points in deciding the instant claim.

Therefore, based on the foregoing, the Board finds that the Veteran had at least 30 days continuous active service characterized as other than dishonorable, and that she was discharged due to a service-connected left knee disability.  38 U.S.C. § 3311(b); 38 C.F.R.  21.9520(b).  Accordingly, basic eligibility for Post-9/11 GI Bill education benefits is warranted.


ORDER

Basic eligibility for VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


